292 S.E.2d 733 (1982)
George Patrick HELVY
v.
Beatrice L. SWEAT.
No. 8119SC958.
Court of Appeals of North Carolina.
July 6, 1982.
*734 Ottway Burton, Asheboro, for plaintiff appellant.
Butler, High, Baer & Jarvis by Keith L. Jarvis, Fayetteville, for defendant appellee.
CLARK, Judge.
The single question presented by this appeal is whether the trial judge erred by granting defendant's motion for a directed verdict. A motion for a directed verdict under Rule 50(a) of the North Carolina Rules of Civil Procedure presents the same question for both trial and appellate courts: Whether the evidence, taken in the light most favorable to plaintiff, was sufficient for submission to the jury. Hunt v. Montgomery Ward, 49 N.C.App. 642, 272 S.E.2d 357 (1980). Although the record does not include defendant's motion for directed verdict nor does the judgment indicate on what grounds the motion was granted, we assume that the trial judge based his decision upon a finding that plaintiff was contributorily negligent as a matter of law.
"[T]he general rule is that a directed verdict for a defendant on the ground of contributory negligence may only be *735 granted when the evidence taken in the light most favorable to plaintiff establishes her negligence so clearly that no other reasonable inference or conclusion may be drawn therefrom. Contradictions or discrepancies in the evidence even when arising from plaintiff's evidence must be resolved by the jury rather than the trial judge. [Citations omitted]"
Clark v. Bodycombe, 289 N.C. 246, 251, 221 S.E.2d 506, 510 (1976). Accord, Rappaport v. Days Inn, 296 N.C. 382, 250 S.E.2d 245 (1979).
The answers to both the negligence and contributory negligence issues depend primarily upon plaintiff's location at the time he was struck by defendant's automobile. Since plaintiff admitted that he swung down from behind the cab beside the cab door, the point of impact depends primarily upon the location of plaintiff's truck in the southbound lane and the location of defendant's automobile at the time of impact. Plaintiff testified that he parked his truck about 2 to 2½ feet on the shoulder of the highway, that he did not look for approaching traffic, and that in swinging down beside the cab door no part of his body went beyond the center line of the highway. This testimony, when considered in the light most favorable to the plaintiff, would ordinarily be sufficient both to require submission to the jury of the issue relating to plaintiff's negligence and sufficient to negate contributory negligence as a matter of law. However, we find the evidence refuting plaintiff's testimonyboth the testimony of disinterested witnesses and the physical evidenceto be overwhelming.
In some cases the North Carolina courts have held that undisputed physical evidence controls conflicting oral testimony to the extent that such testimony is not sufficient to take the case to the jury. Jones v. Schaffer, 252 N.C. 368, 114 S.E.2d 105 (1960); Carr v. Lee, 249 N.C. 712, 107 S.E.2d 544 (1959); Tysinger v. Dairy Products, 225 N.C. 717, 36 S.E.2d 246 (1945); Ingram v. Smoky Mountain Stages, Inc., 225 N.C. 444, 35 S.E.2d 337 (1945); Atkins v. Transportation Co., 224 N.C. 688, 32 S.E.2d 209 (1944); Powers v. Sternberg, 213 N.C. 41, 195 S.E. 88 (1938); Hardy v. Tesh, 5 N.C.App. 107, 167 S.E.2d 848 (1969); 2 Strong's N.C. Index 3d, Automobiles, § 47 (1976).
The defendant and two apparently disinterested witnesses, the investigating officer and the garageman, testified that no part of plaintiff's truck was on the shoulder but that the truck was entirely in the paved southbound lane. The paved highway was 19 feet wide. Trooper Potter, corroborated by his accident report, testified that there was physical evidence of skid (brake) marks entirely in the northbound lane leading to defendant's automobile, which came to a stop beside the front drive axle of the tractor.
In Powers v. Sternberg, supra, 213 N.C. at 43, 195 S.E. at 89, Stacy, C. J., wrote: "There are a few physical facts which speak louder than some of the witnesses." In the case sub judice, we find that the physical facts, supported by the testimony of disinterested witnesses, speak louder than the conflicting testimony of the plaintiff, and that this conflicting testimony is not sufficient to take the case to the jury. The physical facts establish that plaintiff, who admitted that he did not look for an approaching vehicle, swung down from behind his tractor cab into the path of defendant's approaching automobile in the northbound traffic lane. Under these circumstances, we conclude, first, that there was not sufficient evidence to take the case to the jury on the issue of defendant's negligence, and, second, that plaintiff was negligent as a matter of law.
The judgment directing a verdict for defendant is
Affirmed.
MORRIS, C. J., and HARRY C. MARTIN, J., concur.